*69ON MOTION BOB BEHEAEING.
-: attachment: debt not due. Garnishee’s counsel, in their motion for rehearing, urge that we have overlooked the admitted fact that the defendants at the date of garnishment were guilty of a fraudulent disposition of their property, and that because of such fraud the bank had then a right to sue, as provided by section 522 of the attachment law. Having then a right to bring attachment against defendant, it is contended that the right of set-off existed.
The position is not tenable. To entitle the gainishee to set-off, its claim against defendants must then have been due. “A demand can not be set-off * * * in equity any more than at law, unless it existed against the plaintiff, in favor of the defendant, at the time of the commencement of the suit and had then become due.” The statutory right, on certain specified conditions, to attach in advance of the maturity of the debt, does not bring about a present existing due debt; in other words, it does not change the contract between the parties.
“When attachment lies on such demand (that is, one then not due), it is nothing more than a means of present security, in its strictest sense, which the law affords the creditor; and when the attachment fails, the action should be dismissed. * * * The statutory power to maintain such an action on a demand before its maturity, does not embrace the right to anticipate the time when the debt will be owing.” 1 Wade on Att., sec. 161; Grier v. Fox, 4 Mo. App. 522; Duryee v. Turner, 20 Mo. App. 34; Houser v. Andersch, 61 Mo. App. 15.